Citation Nr: 0424501	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for hearing 
loss, tinnitus and a left knee disorder.  

Subsequently, the RO in a June 2003 rating decision granted 
service connection for hearing loss and tinnitus.   That has 
resulted in there being no case or controversy as to those 
issues.  Therefore, they are moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at a videoconference before the 
undersigned Veterans Law Judge in June 2004.  He testified he 
injured his left knee in service when he was working on a 
transmission which rolled over on him.  As a result he was 
sent to the hospital.  (T-4).  His representative stated the 
veteran was sent to the 93rd Evacuation Hospital in Long 
Binh.  The veteran contends there is no record of the left 
knee injury in his service medical records since he was 
hospitalized and not treated as an outpatient.  Subsequently, 
the veteran submitted May 2004 private medical records which 
include a diagnosis of degenerative joint disease of the left 
knee.  

The RO requested and received copies of the veteran's service 
medical records.  They do not include any references to a 
right knee injury.  The RO did not make a specific request 
for clinical or hospital records.  VA has a duty to assist 
the veteran in obtaining records in the custody of a Federal 
Department or agency unless or until the agency notifies VA 
the records do not exist or not in the custody of the 
custodian of the record.  38 C.F.R. § 3.159.  For that reason 
the claim must be remanded to request the veteran's records 
of hospitalization for treatment of an injury to the left 
knee.  

The veteran must cooperate with efforts to obtain any records 
he identifies.  38 C.F.R. § 3.159(c)(2)(i).  The veteran must 
provide enough information to locate the existing record.  In 
this instance, to the best of his ability he should give the 
date, within a range of thirty days when he was hospitalized.  
National Personnel Records Center (NPRC) searches for 
hospital records by the name of the facility at which the 
veteran was treated and date of treatment (month and year).  
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.17.  The veteran should 
inform the RO of the month and year or a range of months when 
he was treated to enable NPRC to conduct a useful search.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for a left knee disorder 
since his separation from the service, 
then obtain copies of records of all such 
treatment which have not been previously 
secured.  

2.  The RO should ask the veteran to 
identify the date (month and year) when 
he was treated at the 93rd Evacuation 
Hospital in Long Binh, Republic of 
Vietnam.  Then the RO should request the 
veteran's clinical records of 
hospitalization for treatment of a left 
knee injury from the NPRC.  

3.  If the RO obtains clinical records of 
treatment for a left knee injury in 
service, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any current left knee 
disorder.  The claims folder should be 
made available to the examiner for his 
review.  The examiner is asked to 
diagnosed any current left knee disorder 
and then answer the following question.  
Is it at least as likely as not (50 
percent chance) that any current left 
knee disorder is related to service?  
4.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



